Exhibit 10.1

 

Separation and Release of Claims Agreement

 

This Separation and Release of Claims Agreement ("Agreement") is entered into by
and between Sonoma Pharmaceuticals, Inc., a Delaware corporation, its
successors, assigns, employees, directors, and agents (the "Company") and Dr.
Robert Northey (the "Employee"), (the Company and the Employee are collectively
referred to as the "Parties") as of May 29, 2020 (the "Execution Date").

 

Employee's last day of employment with the Company is May 29, 2020 (the
"Termination Date"). After the Termination Date, the Employee will not represent
himself as being an employee, officer, attorney, agent, or representative of the
Company for any purpose unless otherwise agreed to in writing by the parties.
Except as otherwise set forth in this Agreement, the Termination Date is the
employment termination date for the Employee for all purposes, meaning the
Employee is not entitled to any further compensation, monies, or other benefits
from the Company, including coverage under any benefit plans or programs
sponsored by the Company, as of the Termination Date. The Parties agree to
mutually terminate the employment agreement dated November 30, 2016 (the
“Employment Agreement”) as of the Termination Date, except as otherwise stated
in this Agreement.

 

1.Employee Representations. The Employee specifically represents, warrants, and
confirms that the Employee:

 

a.has not filed any claims, complaints, or actions of any kind against the
Company with any court of law, or local, state, or federal government or agency;

 

b.has received all salary, accrued vacation, commissions, bonuses, compensation,
shares of stock options therefore or other such sums due to Employee other than
the sums to be paid pursuant to Section 2 of this Agreement; and

 

c.has not engaged in any unlawful conduct relating to the business of the
Company.

 

2.Consideration. As consideration for the Employee's execution of and compliance
with this Agreement, including the Employee's waiver and release of claims in
Section 5 and other post-termination obligations, the Company agrees to provide
the following benefits to which the Employee is not otherwise entitled:

 

a.The Company agrees to pay Employee a lump sum of $203,963.76 less applicable
tax withholdings and other payroll deductions. This payment will be made within
15 business days after Company receives a signed original of this Agreement. For
the avoidance of doubt, no bonus of any kind, payable in full or partial, has
accrued.

 

If Employee violates Section 7, Section 8, Section 9, and/or Section 10 of this
Agreement, the Company shall be entitled to repayment of all or part of the sum
described above.

 

b.The Company agrees to pay Employee a lump sum of $26620.70 for his accrued and
paid time off, less applicable tax withholdings and other payroll deductions.

 

c.If the Executive timely and properly elects health continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall reimburse the Executive for the monthly COBRA premium paid by the
Executive for himself and his dependents. Such reimbursement shall be paid to
the Executive on the 10th day of the month immediately following the month in
which the Executive timely remits the premium payment (“COBRA Premium
Reimbursements”). The Executive shall be eligible to receive such COBRA Premium
Reimbursement until the earliest of: (i) the twelve-month anniversary of the
Termination Date; (ii) the date the Executive is no longer eligible to receive
COBRA continuation coverage; and (iii) the date on which the Executive becomes
eligible to receive substantially similar coverage from another employer or
other source. Notwithstanding the foregoing, if the Company’s making payments
under this Section 5.3(b) would violate the nondiscrimination rules applicable
to non-grandfathered plans under the Affordable Care Act (the “ACA”), or result
in the imposition of penalties under the ACA and the related regulations and
guidance promulgated thereunder), the parties agree to reform this Section
5.3(b) in a manner as is necessary to comply with the ACA.

 

 

 



 1 

 

 

d.All outstanding unvested equity grants of Employee shall immediately become
vested as of the Termination Date and remain exercisable for the remainder of
their term. All outstanding vested equity grants shall remain exercisable until
they expire on the original expiration date. Employee is responsible for any
local, state and/or federal taxes for these equity grants, including but not
limited to the exercise, vesting or expiration.

 

e.Business expenses incurred by Employee through the Termination Date will be
reimbursed consistent with Company policy.

 

Employee understands, acknowledges, and agrees that these benefits exceed what
Employee is otherwise entitled to receive on termination from employment, and
that these benefits are being given as consideration in exchange for executing
this Agreement and the general release and restrictive covenants contained in
it. Employee further acknowledges that Employee is not entitled to any
additional payment or consideration not specifically referenced in this
Agreement. Nothing in this Agreement shall be deemed or construed as an express
or implied policy or practice of the Company to provide these or other benefits
to any individuals other than the Employee.

 

3.Consideration Period. Employee shall have twenty-one (21) calendar days from
May 29, 2020 to consider signing this Agreement.

 

4.Revocation Period. Employee shall have seven (7) calendar days after the date
Employee signs this Agreement to revoke the Agreement (the “Revocation Date”).
If Employee opts to revoke the Agreement within Revocation period, Employee must
notify the Company of this revocation in writing via the form of the letter
attached hereto prior to the Revocation Date. Any revocation within this period
must state “I hereby revoke my acceptance of our Separation Agreement and
Release.” The written revocation must be personally delivered to Jennifer Scott,
HR consultant, at the Company, by overnight mail or facsimile, and must be
postmarked within seven (7) calendar days after Employee’s execution of this
Agreement. This Agreement shall not become effective or enforceable until the
Revocation Date. If the Revocation Date is a Saturday, Sunday, or legal holiday,
then the revocation period shall not expire until the next following day that is
not a Saturday, Sunday, or legal holiday. If the Employee does not expressly
notify the Company in writing of his/her revocation of this Agreement as set
forth herein, the Agreement will be deemed accepted upon expiration of the seven
(7) day revocation period.

 

If Employee properly and timely revokes his acceptance of this Agreement as set
forth herein, Employee acknowledges Employee will not be entitled to the
payments from the Company described in Section 2(a) nor any other compensation
due and owing, if any there is.

 

5.Release.

 

a.Employee waives his rights to a separate notice of termination as provided for
in Section 5.7 of the Employment Agreement.

 

b.Employee's General Release and Waiver of Claims

 

In exchange for the consideration provided in this Agreement, the Employee and
the Employee's heirs, executors, representatives, administrators, agents, and
assigns (collectively, the "Releasors") irrevocably and unconditionally fully
and forever waive, release, and discharge the Company, including the Company's
current and former of its officers, directors, owners, partners, employees,
parent companies or entities, subsidiaries, affiliates, related entities,
franchisor, affiliated entities, successors-in-interest,
predecessors-in-interest, advisors, legal counsel, representatives, and agents,
in their corporate and individual capacities (collectively, the "Released
Parties"), from any and all claims, demands, actions, causes of actions,
indemnification, contribution, judgments, rights, fees, damages, debts,
obligations, liabilities, and expenses (inclusive of attorneys' fees) of any
kind whatsoever, whether known or unknown (collectively, "Claims"), that
Releasors may have or have ever had against the Released Parties, or any of
them, arising out of, or in any way related to the Employee's hire, benefits,
employment, termination, or separation from employment with the Company by
reason of any actual or alleged act, omission, transaction, practice, conduct,
occurrence, or other matter from the beginning of time up to and including the
date of the Employee's execution of this Agreement, including, but not limited
to:

 

 

 



 2 

 

 

i.any and all claims under Title VII of the Civil Rights Act of 1964 (Title
VII), the Americans with Disabilities Act (ADA), the Family and Medical Leave
Act (FMLA) (regarding existing but not prospective claims), the Fair Labor
Standards Act (FLSA), the Equal Pay Act, the Employee Retirement Income Security
Act (ERISA) (regarding unvested benefits), the Civil Rights Act of 1991, Section
1981 of U.S.C. Title 42, the Fair Credit Reporting Act (FCRA), the Worker
Adjustment and Retraining Notification (WARN) Act, the National Labor Relations
Act (NLRA), the Age Discrimination in Employment Act (ADEA), the Older Workers
Benefit Protection Act, the Immigration Reform and Control Act (IRCA), the
Genetic Information Nondiscrimination Act (GINA), the Washington Industrial
Welfare Act (IWA), the Washington Law Against Discrimination (WLAD), the
Washington Family Leave Act (FLA), the Washington Leave Law, the Washington
Minimum Wage Requirements and Labor Standards Act, Title 49 of the Revised Code
of Washington, the Washington Equal Pay Opportunity Act (EPOA), the Washington
Fair Chance Act (FCA),, all including any amendments and their respective
implementing regulations, and any other federal, state, local, or foreign law
(statutory, regulatory, or otherwise) that may be legally waived and released;
however, the identification of specific statutes is for purposes of example
only, and the omission of any specific statute or law shall not limit the scope
of this general release in any manner;

 

ii.any and all claims for compensation of any type whatsoever, including but not
limited to claims for salary, wages, bonuses, commissions, incentive
compensation, vacation, and severance that may be legally waived and released;

 

iii.any and all claims arising under tort, contract, and quasi-contract law,
including but not limited to claims of breach of an express or implied contract,
tortious interference with contract or prospective business advantage, breach of
the covenant of good faith and fair dealing, promissory estoppel, detrimental
reliance, invasion of privacy, nonphysical injury, personal injury or sickness
or any other harm, wrongful or retaliatory discharge, fraud, defamation,
slander, libel, false imprisonment, and negligent or intentional infliction of
emotional distress; and

 

iv.any and all claims for monetary or equitable relief, including but not
limited to attorneys' fees, back pay, front pay, reinstatement, experts' fees,
medical fees or expenses, costs and disbursements, punitive damages, liquidated
damages, and penalties.

 

However, this general release and waiver of claims excludes, and the Employee
does not waive, release, or discharge: (A) any right to file an administrative
charge or complaint with, or testify, assist, or participate in an
investigation, hearing, or proceeding conducted by, the Equal Employment
Opportunity Commission, Civil Rights Division, or other similar federal or state
administrative agencies, although the Employee waives any right to monetary
relief related to any filed charge or administrative complaint; (B) claims that
cannot be waived by law; (C) indemnification rights the Employee has against the
Company; (D) claims for coverage under any D&O or other similar insurance
policy; and (E) any rights to vested benefits, such as pension or retirement
benefits, the rights to which are governed by the terms of the applicable plan
documents and award agreements.

 

If the Employee applies for unemployment benefits, the Company shall not
actively contest it. However, the Company will respond truthfully, completely,
and timely to any inquiries by the Washington Employment Security Department
concerning the termination of Employee's employment.

 

Nothing in this Agreement is intended to or will be used in any way to limit
Employees’ rights to communicate with a government agency, as provided for,
protected under or warranted by applicable law.

 

 

 



 3 

 

 

6.Knowing and Voluntary Acknowledgment. The Employee specifically agrees and
acknowledges that:

 

a.the Employee has read this Agreement in its entirety and understands all of
its terms;

 

b.by this Agreement, the Employee has been advised to consult with an attorney
before executing this Agreement and has consulted with such counsel as the
Employee believed was necessary before signing this Agreement;

 

c.the Employee knowingly, freely, and voluntarily assents to all of this
Agreement's terms and conditions including, without limitation, the waiver,
release, and covenants contained in it;

 

d.the Employee is signing this Agreement, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which the Employee is otherwise entitled;

 

e.the Employee is not waiving or releasing rights or claims that may arise after
the Employee signs this Agreement; and

 

f.the Employee understands that the waiver and release in this Agreement is
being requested in connection with the Employee's termination of employment from
the Company.

 

7.Post-Separation Obligations and Restrictive Covenants.  

 

a.Confidential Information

 

The Employee understands and acknowledges that during the course of employment
with the Company, the Employee has had access to and learned about confidential,
secret, and proprietary documents, materials, and other information, in tangible
and intangible form, of and relating to the Company and its businesses and
existing and prospective customers, suppliers, investors, and other associated
third parties ("Confidential Information"). The Employee further understands and
acknowledges that this Confidential Information and the Company's ability to
reserve it for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure of the Confidential Information by the Employee may cause the
Company to incur financial costs, loss of business advantage, liability under
confidentiality agreements with third parties, civil damages, and criminal
penalties.

 

i.For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic, or any other form or medium, relating directly or
indirectly to: business processes, practices, methods, policies, plans,
publications, documents, research, operations, services, strategies, techniques,
agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, operating systems, software
design, web design, work-in-process, databases, device configurations, embedded
data, compilations, metadata, algorithms, technologies, manuals, records,
articles, systems, material, sources of material, supplier information, vendor
information, financial information, results, accounting information, accounting
records, legal information, marketing information, advertising information,
pricing information, credit information, design information, payroll
information, staffing information, personnel information, employee lists,
supplier lists, vendor lists, developments, reports, internal controls, security
procedures, graphics, drawings, sketches, market studies, sales information,
revenue, costs, formulae, notes, communications, product plans, designs, styles,
models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
client information, client lists, manufacturing information, factory lists,
distributor lists, and buyer lists of the Company or its businesses, or of any
other person or entity that has entrusted information to the Company in
confidence.

 

 

 



 4 

 

 

ii.The Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified or treated as confidential or proprietary, or that would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used.

 

iii.The Employee understands and agrees that Confidential Information developed
by the Employee in the course of the Employee's employment by the Company is
subject to the terms and conditions of this Agreement as if the Company
furnished the same Confidential Information to the Employee in the first
instance. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to the
Employee, provided that the disclosure is through no direct or indirect fault of
the Employee or person(s) acting on the Employee's behalf.

 

b.Disclosure and Use Restrictions.

 

i.Employee Covenants. The Employee agrees and covenants:

 

1.to treat all Confidential Information as strictly confidential;

 

2.not to directly or indirectly disclose, publish, communicate, or make
available Confidential Information, or allow it to be disclosed, published,
communicated, or made available, in whole or part, to any entity or person
whatsoever (including other employees of the Company) not having a need to know
and authority to know and use the Confidential Information in connection with
the business of the Company and, in any event, not to anyone outside of the
direct employ of the Company; and

 

3.not to access or use any Confidential Information, and not to copy any
documents, records, files, media, or other resources containing any Confidential
Information, or remove any such documents, records, files, media, or other
resources from the premises or control of the Company, except as allowed by
applicable law.

 

The Employee understands and acknowledges that the Employee's obligations under
this Agreement regarding any particular Confidential Information begin
immediately and shall continue after the Employee's employment by the Company
until the Confidential Information has become public knowledge other than as a
result of the Employee's breach of this Agreement or a breach by those acting in
concert with the Employee or on the Employee's behalf.

 

ii.Permitted Disclosures. Nothing in this Agreement shall be construed to
prevent disclosure of Confidential Information as may be required by applicable
law or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, regulation, or
order.

 

Nothing in this Agreement prohibits or restricts the Employee (or Employee's
attorney) from initiating communications directly with, responding to an inquiry
from, or providing testimony before the Securities and Exchange Commission
(SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization, or any other federal or state regulatory authority
regarding this Agreement or its underlying facts or circumstances or a possible
securities law violation.

 

 

 



 5 

 

 

Nothing in this Agreement in any way prohibits or is intended to restrict or
impede the Employee from exercising protected rights under Section 7 of the
National Labor Relations Act (NLRA). Employee further may not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding.

 

c.Non-Solicitation of Employees

 

The Employee understands and acknowledges that the Company has expended and
continues to expend significant time and expense in recruiting and training its
employees and that the loss of employees would cause significant and irreparable
harm to the Company. The Employee agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any person who is then, or at any time within six
(6) moths prior thereto, was an employee of the Company, who earned annually
$25,000 or more as an employee of such entity during the last six (6) months of
his or her own employment to work for (as an employee, consultant or otherwise)
any business, individual, partnership, firm, corporation, or other entity
whether or not engaged in competitive business with the Company for two (2)
years beginning on the Termination Date.

 

d.Non-Solicitation of Customers

 

The Employee understands and acknowledges that the Company has expended and
continues to expend significant time and expense in developing customer
relationships, customer information, and goodwill, and that because of the
Employee's experience with and relationship to the Company, the Employee has had
access to and learned about much or all of the Company's customer information
("Customer Information"). Customer Information includes, but is not limited to,
names, phone numbers, addresses, email addresses, order history, order
preferences, chain of command, pricing information, and other information
identifying facts and circumstances specific to the customer and relevant to the
Company’s sales or services.

 

The Employee understands and acknowledges that loss of any of these customer
relationships or goodwill will cause significant and irreparable harm to the
Company.

 

The Employee agrees and covenants for the period of two (2) years after the
Termination Date, not to use the Company’s confidential information to, directly
or indirectly, individually or as a consultant to or as an employee, officer,
shareholder, director or other owner or participant in any business, influence
or attempt to influence the customers, vendors, suppliers, joint ventures,
associates, consultants, agents or partners of any affiliated entity of the
Company, either directly or indirectly, to divert their business away from the
Company, to any individual, partnership, firm, corporation or other entity then
in competition with the business of the Company and Employee will not otherwise
materially interview with any business relationship of the Company.

 

8.Non-Disparagement. The Employee agrees and covenants that the Employee shall
not at any time make, publish, or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments, or statements
concerning the Company or its businesses, or any of its employees, officers, or
directors and its existing and prospective customers, suppliers, investors, and
other associated third parties, now or in the future, including any references
to the Company on any social media site which could be construed as casting the
Company in a negative light.

 

Employee further agrees to refrain from communications with or disparagement to
any regulatory agency about the Company, including, but not limited to, lodging
complaints about the Company or offering any testimony or evidence against the
Company in any legal or administrative action unless compelled to do so under
the authority of law.

 

 

The Company agrees to refrain from any defamation, slander, or tortious
interference with the contracts and relationships of the Employee, whether in
writing, verbally or electronically, including any references to the Employee on
any social media site which could be construed as casting the Employee in a
negative light.

 

 

 



 6 

 

 

9.Confidentiality of Agreement. The Employee agrees and covenants that the
Employee shall not disclose any of the negotiations of, terms of, or amount paid
under this Agreement to any individual or entity; provided, however, that the
Employee will not be prohibited from making disclosures to the Employee's spouse
or domestic partner, attorney, tax advisors, or as may be required by law.

 

This Section does not in any way restrict or impede the Employee from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation, or order.

 

10.Return of Property. Employee acknowledges and agrees that all property owned
or leased by the Company that is in Employee’s possession or control, including
but not limited to keys, equipment, computer hardware and software, telephones
and mobile phones, customer lists, files, accounts, records, materials,
documents, drawings, designs, diagrams, plans, specifications, manuals, books,
forms, receipts, notes, reports, memoranda, studies, data, calculations,
recordings, catalogues, compilations of information, correspondence, in any
form, including, but not limited to, paper and electronic form, and all copies,
abstracts and summaries of the foregoing, instruments, tools and equipment and
all other physical items, whether of a public nature or not, and whether
prepared by Employee or not, shall remain the sole and exclusive property of the
Company and have not and shall not be removed from the premises of the Company
and if so, have properly been returned to the Company by the Termination Date.
Employee further agrees that Employee has promptly surrendered and delivered to
the Company all the foregoing property, and Employee will not take with her any
description containing or pertaining to any confidential and proprietary
information which Employee made, produced or came into possession of during the
course of his employment with the Company.

 

11.Remedies. In the event of a breach or threatened breach by the Employee of
any provision of this Agreement, the Employee hereby acknowledges and agrees
that the Company shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction, and
that money damages would not afford an adequate remedy, without the necessity of
showing any actual damages and without the necessity of posting any bond or
other security. Any equitable relief shall be in addition to, not instead of,
legal remedies, monetary damages, or other available relief. Nothing in this
section shall be construed to limit the damages otherwise recoverable by the
Company in any such event.

 

In the event of a material breach by the Employee of any of the provisions of
this Agreement, and following written notice of such breach by the Company to
Employee and an opportunity to cure such breach within five (5) business days
where such breach may be cured, in addition to any other remedies the Company
may have, the Company's obligations to provide payment pursuant to this
Agreement to Employee immediately terminate.

 

The Company also reserves the right to inform any Person, and the principals of
any such Person, that the Company reasonably believes to be receiving or to be
contemplating receiving from Employee any assistance of confidential and
proprietary information in violation of this Section 11, and of the rights of
the Company under this Section 10, that participation by such Person and
Employee in activities in violation of this Section 10 may give rise to claims
by the Company against such Person.

 

12.Securities Laws. Employee is advised and hereby acknowledges that as a
Section 16 reporting person he is subject to the disclosure requirements (Forms
4 and 5) of the Securities Exchange Act of 1934, as amended, for a period of 90
days from the Separation Date. Employee further acknowledges that he is subject
to the Company’s insider trading policy, including the blackout windows, for the
longer of (a) a period of 90 days from the Separation Date or (b) until such
time as the Employee is no longer in possession of inside information.

 

 

 



 7 

 

 

13.Successors and Assigns. The Agreement may not be assigned by Employee or the
Company without the prior written consent of the other party. Notwithstanding
the foregoing, the Agreement may be assigned by the Company to a corporation
controlling, controlled by or under common control with the Company without the
consent of Employee.

 

14.Arbitration. The Parties agree that any dispute, controversy, or claim
arising out of or related to the Employee's employment with the Company or
termination of employment, this Agreement, or any alleged breach of this
Agreement shall be governed by the Federal Arbitration Act (FAA) and submitted
to and decided by binding arbitration to be held in Sonoma County, CA.
Arbitration shall be administered before the Arbitration and Mediation Center,
Santa Rosa, CA. Each Party shall pay its own costs of arbitration. Any arbitral
award determination shall be final and binding on the Parties and may be entered
as a judgment in a court of competent jurisdiction. By entering into this
Agreement, the Parties are waiving all rights to have their disputes heard or
decided by a jury or in a court trial and the right to pursue any class or
collective action or representative claims against the other in court,
arbitration, or any other proceeding.

 

15.Governing Law, Jurisdiction, and Venue. This Agreement, whether sounding in
contract, tort, or statute, for all purposes shall be governed by and construed
in accordance with the laws of California without regard to any conflicts of
laws principles that would require the laws of any other jurisdiction to apply.

 

16.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of the Agreement. Employee agrees and understands that he/she is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid hereunder by the Company or as a result of equity grants being
accelerated in accordance with Section 2(c) hereof and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, assessments,
executions, judgments, or recoveries by any government agency against the
Company for any amounts claimed due on account of Employee's failure to pay
federal or state taxes or damages sustained by the Company by reason of any such
claims.

 

17.Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between Company and
Employee relating to the Employee’s separation from the Company and supersedes
all prior and contemporaneous understandings, discussions, agreements,
representations, and warranties, both written and oral, regarding such subject
matter.

 

18.Modification and Waiver. No provision of this Agreement may be amended or
modified unless the amendment or modification is agreed to in writing and signed
by the Employee and by an authorized officer of the Company. No waiver by either
Party of any breach by the other party of any condition or provision of this
Agreement to be performed by the other Party shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either Party in exercising
any right, power, or privilege under this Agreement operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power, or privilege.

 

19.Severability. If any provision of this Agreement is found by a court or
arbitral authority of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect, or enforceable only if modified, such finding
shall not affect the validity of the remainder of this Agreement, which shall
remain in full force and effect and continue to be binding on the Parties.

 

20.Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

 

 



 8 

 

 

21.Counterparts. The Parties may execute this Agreement in counterparts, each of
which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

22.No Admission of Liability. Nothing in this Agreement shall be construed as an
admission by the Company of any wrongdoing, liability, or noncompliance with any
federal, state, city, or local rule, ordinance, statute, common law, or other
legal obligation.

 

23.Notices. All notices under this Agreement must be given in writing by
personal delivery or regular mail at the addresses indicated in this Agreement
or any other address designated in writing by either Party.

 

Notice to Company:

 

Sonoma Pharmaceuticals, Inc.

1129 N. McDowell Blvd.

Petaluma, CA 94954

Direct Line 707-559-7381

Fax 415-462-5182

atrombly@sonomapharma.com

 

Notice to the Employee:

 

At the address on file with the Company

 

24.Attorneys' Fees and Costs. The Parties shall each bear their own costs,
attorneys' fees and other fees incurred in connection with the execution of the
Agreement.

 

25.Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (Section 409A), including the
exceptions thereto, and shall be construed and administered in accordance with
such intent. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service, as a short-term deferral, or as a
settlement payment pursuant to a bona fide legal dispute shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, any
installment payments provided under this Agreement shall each be treated as a
separate payment. To the extent required under Section 409A, any payments to be
made under this Agreement in connection with a termination of employment shall
only be made if such separation constitutes a "separation from service" under
Section 409A. Notwithstanding the foregoing, Company makes no representations
that the payments and benefits provided under this Agreement comply with Section
409A and in no event shall Company be liable for all or any portion of any
taxes, penalties, interest, or other expenses that may be incurred by Employee
on account of non-compliance with Section 409A.

 

26.Acknowledgment of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND AGREES
THAT THE EMPLOYEE HAS FULLY READ, UNDERSTANDS, AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE EMPLOYEE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF THE EMPLOYEE'S
CHOICE BEFORE SIGNING THIS AGREEMENT. THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE
EMPLOYEE'S SIGNATURE BELOW IS AN AGREEMENT TO RELEASE COMPANY FROM ANY AND ALL
CLAIMS THAT CAN BE RELEASED AS A MATTER OF LAW.

 

signature page follows

 

 

 



 9 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

 

  Sonoma Pharmaceuticals, Inc.      

By: /s/ Amy Trombly______________

Name: Amy Trombly

Title: CEO

EMPLOYEE  

Signature: /s/Robert Northey___________

Print Name: Robert Northey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 